Citation Nr: 1747332	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  05-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability caused by asbestos exposure.

2.  Entitlement to an initial compensable evaluation for left tarsal tunnel syndrome.  

3.  Entitlement to an initial compensable evaluation for a left foot scar, status post tarsal tunnel release.

4.  Entitlement to an initial compensable evaluation for diffuse idiopathic hyperostosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1958 and July 1986.

This matter came before the Board of Veterans' Appeals (Board) from March and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board remanded the appeal in August 2015.  At that time, the issues of entitlement to service connection for prostate cancer and residuals of leakage and impotency were also in appellate status.  While the appeal was in remand status, service connection for prostate cancer, voiding dysfunction, and erectile dysfunction was granted.  As the award of service connection constitutes a full grant of the benefits sought on appeal, these issues will not be addressed by the Board.  


FINDINGS OF FACT

1.  A respiratory disability was not manifest in service, and there is no current respiratory disability that is the result of exposure to asbestos during service.  

2.  Left tarsal tunnel syndrome is manifested by objective reports of pain, with no limitation of motion or function.

3.  The left foot scar, status post tarsal tunnel release, is not painful or unstable; there is no evidence of underlying tissue damage or limitation of function caused by the scar.   

4.  Diffuse idiopathic hyperostosis of the lumbar spine is manifested by subjective complaints of occasional pain; there is no limitation of motion, no evidence of ankylosis, and no evidence of incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for an initial compensable evaluation for tarsal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for an initial compensable evaluation for left foot scar, status post tarsal tunnel release have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.10 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

4.  The criteria for an initial compensable evaluation for diffuse idiopathic hyperostosis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § § 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and after September 26, 2003) and 5237, 5242, 5243 (after September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A letter dated in October 2003 discussed the evidence necessary to support the Veteran's claim.  The Veteran was also informed of the allocation of responsibilities between himself and VA.

A May 2007 letter informed the Veteran of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board acknowledges that the May 2007 notice was subsequent to the initial adjudication of the Veteran's claim; however, the Board finds that there was no prejudice as the issue decided herein was subsequently readjudicated in a February 2007 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, service and VA records have been obtained and associated with the record.  VA examinations have been conducted; the Board finds that the examination reports are adequate for the purpose of deciding this claim, in that the examiners reviewed the record and history prior to providing a comprehensive discussion of the bases of their conclusions.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Asbestos Related Disability

The Veteran seeks service connection for a respiratory disability on the basis of exposure to asbestos during his Navy service.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reflect that in December 1985, the Veteran was seen for a productive cough and shortness of breath at night.  Examination revealed no abnormal breath sounds.  The assessment was bronchitis.  Subsequently in December 1985, the Veteran underwent imaging and pulmonary function tests, which were normal.  The assessment was chronic cough, probably bronchitis.  The remaining service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a respiratory disability.  Notably, on retirement examination in June 1986, the Veteran's lungs and chest were normal.  At that time, the Veteran endorsed hoarseness, sore throat, and sneezing, but denied chest pain, asthma or wheezing, and pneumonia.  

On VA examination in January 2004, the Veteran reported that he experienced many upper respiratory infections during his military career but denied pneumonia.  Physical examination revealed no wheezing.  

A February 2013 chest X-ray taken at a private hospital indicates that the lungs and pleura were unremarkable.  A CT scan revealed minimal atelectasis at the left lung base.  

An August 2013 VA outpatient record reflects that the Veteran's lungs were clear to auscultation, with no wheezes, rales, or rhonchi.  An additional August 2013 record notes the Veteran's denial of exertional shortness of breath, or shortness of breath while lying flat.  There was no wheezing or coughing.  

An April 2014 VA outpatient record notes that respiration was normal.  The Veteran's lungs were clear to auscultation and there was no wheezing, rhonchi, or abnormal sounds.  

On VA respiratory examination in March 2017, the Veteran's history was reviewed.  The examiner noted that various chest X-rays during service were normal, that the Veteran was seen in 1985 for bronchitis, and that pulmonary function tests at that time were normal.  She also noted that X-rays and a CT scan in February 2013 were negative.  She indicated that a March 2017 chest CT revealed new small bilateral pleural effusions and bibasilar infiltrates, new mild mediastinal adenopathy which was presumably reactive, and a new left lower lobe nodule.  The diagnosis was  mild obstructive ventilator defect (OVD).  The examiner concluded that it was not due to asbestos exposure.  She reasoned that asbestos exposure, when it caused lung disease, generally caused one of three types of disease.  The first was restrictive lung disease manifested by decreased FVC and total lung capacity; the examiner noted that the Veteran did not have those findings.   The second was pleural plaques, which the Veteran did not have on imaging.  The third was lung cancer which the Veteran had not been diagnosed as having.  She pointed out that asbestos exposure did not cause or aggravate obstructive lung disease.  She noted that the objective evidence did not show OVD during active service or within two years of discharge from service.  She also concluded that the March 2017 imaging findings of new small bilateral pleural effusions and bibasilar infiltrates, new mild mediastinal adenopathy which was presumably reactive, and a new left lower lobe nodule were less likely than not due to asbestos exposure or to service.  She reasoned that those abnormal findings were only noted 18 days previously, and that the objective evidence demonstrated absence of those findings during active service and within two years of discharge from service.  

On review of the evidence pertaining to this claim, the Board concludes that service connection is not warranted for the claimed respiratory disability.  In this case, the Board finds that the most competent and probative evidence of record does not etiologically link any current respiratory disability to service or any incident therein.  Notably, the March 2017 VA examiner concluded that the current respiratory diagnoses and findings were unrelated to service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file, to include his service records.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds this opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the Veteran asserts that his current respiratory diagnoses are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of these diagnoses because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed, a VA examiner considered the Veteran's documented history, but ultimately concluded that the Veteran's respiratory diagnoses are not related to service, to include asbestos exposure therein.  The Board finds the most probative evidence of record to be these opinions by the competent VA health care provider.  Even if the Veteran's statements asserting that respiratory disabilities are related to service were found to be competent, credible and probative, they are still outweighed by the VA examiner's opinions, as the examiner (unlike the Veteran) has the requisite training needed to ascertain whether certain symptoms are attributable to a particular diagnosis.  As noted, the opinions were provided by a medical professional who reviewed the history and provided opinions supported by rationale and references to pertinent evidence in the claims file. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to service-connected disability.  While the record contains respiratory diagnoses, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58   (1990); 38 C.F.R. § 3.102 (2016).

Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, the disabilities at issue have not significantly changed and uniform evaluations are warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

	Tarsal Tunnel Syndrome

The Veteran's left tarsal tunnel syndrome is evaluated under the criteria for other foot injuries, 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.

On VA joints examination in January 2004, the Veteran's history was reviewed, to include surgery on the left ankle during service.  Physical examination of the left foot revealed a well healed scar on the inside of the left ankle.  There was no significant tenderness over the posterior tibialis tendon, and there was full strength of that tendon.  Plantar flexion was to 70 degrees and dorsiflexion was to 25 degrees.  Imaging revealed a bunion of the foot, but no pathology of the ankle.  The diagnosis was posterior tibialis tendonitis of the left ankle, completely asymptomatic, status post surgery.  

In May 2004, the Veteran stated that surgery resolved his foot pain for many years, but that he had noticed a recurrence of pain in his heel and across his foot.  He noted that he used a cane during flare-ups.  

VA X-rays in March 2007 revealed minimal spurring of the anterior distal tibiotalar joint and calcaneal spurs anteriorly.  

An August 2013 VA outpatient record indicates no joint pain or swelling, and no muscle weakness.  

On VA foot examination in March 2017, the Veteran's history was reviewed.  The examiner noted that the service-connected disability, tarsal tunnel syndrome, had resolved and that the only residual was a service-connected scar.  She also noted diagnoses of asymptomatic hammer toes, asymptomatic hallux valgus, degenerative arthritis of the first metatarsophalangeal joint, and calcaneal spur of the tibiotalar joint.  On physical examination of the left foot, there was no pain; however, the Veteran endorsed left heel pain.  The examiner concluded that there was no functional loss of the left lower extremity attributable to the claimed condition.  She also indicated that there was no pain, weakness, fatigability, or incoordination significantly limiting functional ability during flare-ups or following repeated use.  She concluded that the remaining left foot diagnoses were unrelated to service, and were a separate symptom complex than his tarsal tunnel syndrome.  She noted that hammer toes, hallux valgus, calcaneal spurs, and arthritis were not shown in service or shortly after discharge, and that they were common for the Veteran's age.  She further stated that the current symptoms were mainly due to loss of foot pad, a natural aging process.  

Upon careful review of the record, the Board has concluded that an initial compensable evaluation for tarsal tunnel syndrome is not warranted.  In that regard, the medical evidence of record demonstrates that tarsal tunnel syndrome resolved following surgery.  The Board acknowledges the Veteran's report of symptoms regarding his feet, and notes that VA examination in 2017 revealed various diagnoses.  However, the examiner stated that the current diagnoses are a separate symptom complex than tarsal tunnel syndrome.  She specified that tarsal tunnel syndrome had resolved, its only residual being a service-connected scar.  A 10 percent evaluation under the pertinent criteria requires evidence demonstrating at least moderate disability.  Such is not shown by the medical evidence of record.  On this basis, the Board finds that a compensable for tarsal tunnel syndrome is not for application.  

The Board accepts that the Veteran's report of pain and impairment related to this disability.  See DeLuca.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation when considering such factors as pain, weakness, and incoordination with respect to the service-connected tarsal tunnel syndrome.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a compensable evaluation is not warranted. 

	Left Foot Scar

The Veteran's left foot scar is rated as noncompensably disabling.  The criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  The new regulations were specifically limited to claims filed on or after October 23, 2008, unless the Veteran requests review under the revised criteria.  Here, the Veteran's claim dates to 2003, and he has not requested review under the revised criteria; thus, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.

38 C.F.R. § 4.118 provides the following with respect to the evaluation of scars:

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 as percent disabling.  Higher evaluations are applicable for scars that cover greater areas.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.   Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

On VA general medical examination in January 2004, the Veteran had full range of motion of the ankles.  The diagnoses included chronic left ankle pain due to previous surgery and chronic low back pain due to a combination of knee and ankle pain.  

On VA scars examination in May 2004, the Veteran endorsed some mild itching of his scars.  Physical examination revealed a 12 centimeter linear scar on the left foot.  

On VA scars examination in March 2017, the Veteran's history was reviewed.  The diagnosis was scar, status post tarsal tunnel syndrome, left foot.  The examiner noted that the Veteran reported nothing suggestive of recurrence and no ongoing issues.  She indicated that there was a 4 centimeter linear scar on the medial aspect of the base of the left foot at the site of the tarsal tunnel.  She stated that this scar was not painful or unstable, and that it did not result in limitation of function.  

Upon review of the evidence pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for the left foot surgical scar.  In that regard, the medical evidence demonstrates that this scar is not deep or productive of limited motion, or that it covers an area of 144 square inches (929 sq. cm.) or greater.  The scar has not been shown to be productive of pain or functional impairment.  Thus, there is no basis for the assignment of a compensable evaluation for this scar.   

In reaching this conclusion, the Board has considered the Veteran's reported symptoms.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a compensable evaluation is not warranted.

	Spine

The Veteran's spine disability is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5015, benign new growths of bones.  The regulation states that diseases under this code will be rated on limitation of motion of the affected parts, as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The regulations for evaluation of certain disabilities of the spine were revised, effective on September 26, 2003.  Here either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000. 

Prior to September 26, 2003, the regulations provided a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292. 

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent evaluation for lumbosacral strain with characteristic pain on motion.  Where there is muscle spasm on extreme forward bending and loss of lateral motion in a standing position, a 20 percent rating was provided.  A 40 percent rating was warranted for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  

Effective September 26, 2003, the general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2016).

On VA general medical examination in January 2004, the Veteran had full range of motion of the spine.  The diagnoses included chronic left ankle pain due to previous surgery and chronic low back pain due to a combination of knee and ankle pain.  

On VA joints examination in January 2004, the Veteran's history was reviewed.  Examination of the spine revealed mild tenderness to percussion.  Flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  Motor, neurological, and reflex testing were normal.  Straight leg raising was negative.  Imaging revealed diffuse idiopathic skeletal hyperostosis, but no acute changes.  The diagnosis was diffuse idiopathic skeletal hyperostosis of the back.  

In May 2004, The Veteran reported that bending down could cause significant pain, and that when his back acted up, he was unable to move without pain for up to several weeks.  

In December 2004, the Veteran stated that he sometimes had spasms and severe pain if he was not careful about bending or reaching.  He noted that while he had movement, there was often some pain associated with it.  

VA X-rays in October 2007 revealed moderate degenerative osteophytes over the lumbar vertebrae, without evidence of narrowing disc space or acute bony pathology.  

An August 2013 VA outpatient record indicates no back pain, joint pain or swelling, and no muscle weakness.  

An April 2014 VA outpatient record notes that physical examination if the back revealed no tenderness and no muscle spasm.  

In October 2015, the Veteran reported to a VA provider that his back pain flared occasionally.  

On VA spine examination in March 2017, the Veteran's history was reviewed.  The examiner indicated a diagnosis of degenerative arthritis of the spine.  The Veteran endorsed daily aches and pain, and indicated that bending and prolonged sitting were difficulty.  He did not report flare-ups or functional loss or impairment regardless of repetitive use.  Range of motion testing was normal, with no report of pain on examination.  There was no evidence of pain with weight bearing.  There was no loss of function following repetitive motion testing.  Muscle strength testing was 5/5, and reflexes were normal.  There was no sign of radiculopathy, and sensory examination was normal.   There was no ankylosis of the spine, and no intervertebral disc syndrome.  

Upon review of the evidence pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for the lumbar spine disability.  In that regard, the medical evidence demonstrates that on examination, full pain free motion has been observed.  As noted, a 10 percent evaluation requires evidence of limited motion under the criteria for evaluation of arthritis, the previous criteria for limitation of motion of the lumbar spine and lumbosacral strain, and motion limited to specified degrees under the current criteria for disabilities of the spine.  Alternatively, a compensable evaluation is available for intervertebral disc syndrome.  Neither limitation of motion nor intervertebral disc syndrome is shown by the evidence of record.  Thus, there is no basis for the assignment of a compensable evaluation for the Veteran's lumbar spine disability.   

In reaching this conclusion, the Board has considered the Veteran's reported symptoms.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a compensable evaluation is not warranted.



ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to an initial compensable evaluation for tarsal tunnel syndrome is denied.

Entitlement to an initial compensable evaluation for left foot scar, status post tarsal tunnel release, is denied.

Entitlement to an initial compensable evaluation for diffuse idiopathic hyperostosis of the lumbar spine is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


